Citation Nr: 0017035	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  98-01 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to special monthly death pension benefits as a 
surviving spouse based on the need for aid and attendance of 
another person or due to being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Surviving spouse and her daughter/legal custodian


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The veteran served on active duty from February to October 
1945.  He served during a period of war, but had no service-
connected disabilities during his lifetime.  The veteran 
received VA pension benefits until his death in 1993.  In 
March 1997, his surviving spouse filed a claim for special 
monthly death pension benefits based on the need for aid and 
attendance of another person, or due to being housebound.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1997 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs Regional 
Office (VARO), which denied the claim.  We note that, during 
the pendency of her appeal, the surviving spouse requested 
appointment of her daughter as guardian if she were awarded 
the pension benefits sought.  She was deemed in competent to 
handle disbursed funds in a May 1997 rating decision.  Her 
daughter was designated as legal custodian for the 
disbursement of all monthly benefits in October 1997.


FINDINGS OF FACT

1.  The veteran's surviving spouse does not have disabilities 
that render her so helpless as to be unable to care for her 
daily personal needs without the assistance of another.

2.  The veteran's surviving spouse is not substantially 
confined to her home.


CONCLUSION OF LAW

The criteria for an award of special monthly pension death 
benefits for a surviving spouse based on the need for regular 
aid and attendance or at the housebound rate have not been 
met. 38 U.S.C.A. §§ 1501, 1541, 5107 (West 1991); 38 C.F.R. 
§ 3.352(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the claimants have submitted 
a well grounded claim within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991), and that all relevant facts have been 
properly developed for an equitable disposition of this 
appeal.  Additionally, the Board is not aware of any 
additional relevant evidence that has not been obtained, 
which would further advance the claim.

The law allows for an increased rate of pension where an 
otherwise eligible surviving spouse is in need of regular aid 
and attendance. 38 U.S.C.A. § 1541(d), (e) (West 1991).  A 
person is considered in need of regular aid and attendance if 
the person is a patient in a nursing home due to mental or 
physical incapacity, or is helpless or blind, or so nearly 
helpless or blind, as to need the aid and attendance of 
another person.  38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. 
§ 3.351(a)(5) (1999).

The following factors will be accorded consideration in 
determining that need: inability of surviving spouse to dress 
or undress herself, or to keep herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of surviving 
spouse to feed herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the surviving spouse from hazards or dangers incident 
to her daily environment.  38 C.F.R. §§ 3.351(c), 3.352(a) 
(1999).

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the surviving spouse remain in bed.  The fact 
that the surviving spouse has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater 
or lesser part of the day to promote convalescence or cure 
will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the surviving spouse is unable to 
perform should be considered in connection with her condition 
as a whole.  It is only necessary that the evidence establish 
that the surviving spouse is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the surviving spouse is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the veteran's condition is such 
as would require her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  See 
38 C.F.R. § 3.352(a) (1999).

When a surviving spouse does not qualify for regular aid and 
attendance, an increase in pension is warranted if the 
surviving spouse is substantially confined to her home as a 
direct result of his disabilities and the confinement will 
continue for the remainder of his lifetime.  38 U.S.C.A. §§ 
1502, 1541(e) (West 1991); 38 C.F.R. § 3.351(f) (1999).

After review of the evidence of record, the undersigned 
concludes that the preponderance of the evidence is against 
entitlement to special monthly death pension based on the 
need for the aid and assistance of another person and due to 
being housebound.

Reports of VA Aid and Attendance and Housebound examinations 
dated April 1997 and October 1999 reflect that the surviving 
spouse has hypertension, degenerative joint disease, cataract 
of the left eye by history, and mild pre-senile dementia.  
Physical examination in April 1997 and October 1999 revealed 
essentially no restriction of upper or lower extremity 
function, and no limitation of motion or deformity of the 
spine.  The surviving spouse was noted as able to walk by 
herself, without a mechanical aid.  She was not blind, 
hospitalized, or permanently bedridden.  On the April 1997 VA 
examination, the surviving spouse was described as capable of 
carrying out the activities of daily living, including the 
needs of nature.  She was further described capable of 
leaving her home when necessary, such as, to attend to church 
or other activities, although she reportedly is accompanied 
by a family member or friend because of the danger of 
becoming lost due to disorientation.  On separate psychiatric 
examination in April 1997, some impairment of memory for 
recent events was shown, along with retention and recall, 
diagnosed as mild pre-senile dementia.  On the October 1999 
examination, the surviving spouse was noted to need help 
dressing (putting on brassiere and zipping dress) because of 
arthritis of the fingers, but there were no other functional 
restrictions of the upper or lower extremities.  She was 
deemed not capable of managing her monetary benefits.

The claimants, the surviving spouse and her legal 
custodian/daughter, have provided no medical evidence 
suggesting entitlement to the benefits sought, other than 
their own sworn statements at a personal hearing conducted in 
April 1998.  Although a private medical statement dated 
October 1999 from Dr. Lastra-Calderon was submitted, showing 
that the surviving spouse has rheumatoid arthritis affecting 
her ability to cook, clean house, and provide personal care, 
etc., this statement does not show that the surviving spouse 
has physical or mental disabilities that dictate the personal 
assistance of another for the daily acts of living, or that 
she is substantially confined to her home.  Also, in contrast 
to the substance of the April 1998 sworn testimony, a private 
medical statement dated November 1997 reflects that the 
surviving spouse is capable of taking care of herself without 
the assistance of another, including her daily chores.

Notwithstanding the April 1998 sworn testimony, the Board 
finds that the objective medical findings of record do not 
support entitlement to the benefits sought.  The surviving 
spouse is able to clean herself, feed herself, leave her home 
if necessary, and attend to the wants of nature; also she is 
not blind or bedridden.  Accordingly, the Board finds that 
the preponderance of the evidence of record is against 
entitlement to a special monthly death pension based on the 
need for regular aid and attendance and due to being 
housebound.


ORDER

An increased rate of death pension based on the need for 
regular aid and attendance or at the housebound rate is 
denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

